ACCEPTED
                                                                 05-15-01304-CV
         05-15-01304-CV                               FIFTH COURT OF APPEALS
                                                                 DALLAS, TEXAS
                                                           10/28/2015 4:04:10 PM
                                                                      LISA MATZ
                                                                          CLERK

    No. _____________________

                                              FILED IN
                                       5th COURT OF APPEALS
                                            DALLAS, TEXAS
In the Court of Appeals for          the
                                       10/28/2015 4:04:10 PM
    Fifth District of Texas                   LISA MATZ
                                                Clerk
           At Dallas




 In re Gearbox Software LLC,

                                           Relator.




Petition for Writ of Mandamus


         Michael E. Schonberg
        State Bar No. 00784927
          J. Michael Heinlen
        State Bar No. 24032287
         Richard B. Phillips, Jr.
        State Bar No. 24032833
     Thompson & Knight llp
     1722 Routh Street, Suite 1500
          Dallas, Texas 75201
         Phone: (214) 969-1700

      Counsel for Relator
     Gearbox Software LLC


     ORAL ARGUMENT REQUESTED
                  List of Parties and Counsel
Relator                       Counsel

Gearbox Software LLC          Michael E. Schonberg
                              J. Michael Heinlen
                              Richard B. Phillips, Jr.
                              Thompson & Knight LLP
                              1722 Routh Street, Suite 1500
                              Dallas, Texas 75201


Respondent                    Counsel

Hon. Emily A. Miskel          unknown
470th District Court
Collin County Courthouse
2100 Bloomdale Road,
  Suite 20146
McKinney, Texas 75071


Real Parties in Interest      Counsel

Meghan M. Martel              Kathryn J. Murphy
Petitioner                    Clint Westhoff
                              Goranson Bain, PLLC
                              6900 N. Dallas Parkway, Suite 400
                              Plano, Texas 75024

Brian D. Martel               Mike McCurley
Respondent                    Jimmy L. Verner, Jr.
                              Ashley McDowell
                              VernerBrumleyMcCurley
                                 MuellerParker PC
                              4311 Oak Lawn Avenue, Suite 450
                              Dallas, Texas 75219



                              –i–
                           Table of Contents
                                                                                   Page

List of Parties and Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . i 

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     ii 

Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v 


Statement of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii 

Statement of Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii 

Statement Regarding Oral Argument . . . . . . . . . . . . . . . . . . . .            viii 

Issue . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ix 

Mandamus Record . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ix 


Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1 

Summary of the Arguments . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3 

Arguments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5 

   A.  Legal Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5 

       1.  Mandamus . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5 

       2.  Trade-Secret Privilege . . . . . . . . . . . . . . . . . . . . . . . . . 5 

   B.  Gearbox established (and the trial court
       implicitly found) that the requested documents
       contain trade secrets. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7 

   C.  The trial court abused its discretion by ordering
       Gearbox to produce trade-secret documents that
       are not necessary for a fair adjudication of the
       case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10 


                                         – ii –
                                                                                  Page

       1.  The only economic interest Mr. Martel has that is
           subject to division as community property is his
           alleged right to receive future distributions from
           Gearbox, which does not require access to—or
           analysis of—any trade secrets. . . . . . . . . . . . . . . . . . . . . 10 

       2.  Mrs. Martel already possesses the information
           necessary to determine the value of the future
           interest at issue, and Gearbox’s trade secrets are
           neither required nor proper. . . . . . . . . . . . . . . . . . . . . . 15 

Conclusion and Prayer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20 


Verification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21 

Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22 

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

 
Appendices and Record (separately bound and filed)

    A — Motion to Compel – Gearbox Software, LLC . . . . . . . . .              Tab A

    B — Subpoena to Compel Production of Documents
       and Tangible Things . . . . . . . . . . . . . . . . . . . . . . . . Tab B

    C — Gearbox Software, L.L.C.’s Objections and
       Responses to Subpoena to Compel Production of
       Documents and Tangible Things . . . . . . . . . . . . . . . . . Tab C

    D — Gearbox Software, L.L.C.’s Response to
       Meghan M. Martel’s Motion to Compel and
       Request for Protective Order . . . . . . . . . . . . . . . . . .         Tab D

    E — Affidavit of Stephen Bahl . . . . . . . . . . . . . . . . . . . . . Tab E


                                         – iii –
F — Privilege Log . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab F

G — Order in Putnam v. Gearbox Software, LLC,
   Cause No. DC–11–06044, District Court of
   Dallas County, 116th Judicial District (July 19,
   2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   Tab G

H — Meghan Martel’s Brief in Support of Motions to
   Compel (filed under seal) . . . . . . . . . . . . . . . . . . . .       Tab H

I — Transcript of Hearing on Motion to Compel
    (Sept. 28, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab I

J — Order on Motion to Compel . . . . . . . . . . . . . . . . . . . . Tab J




                                    – iv –
                        Table of Authorities
                                                                                 Page

                                       Cases 
Gibson v. Gibson,
  190 S.W.3d 821 (Tex. App.—Fort Worth 2006, no pet.) . . . . . . . . . 11

In re Bridgestone/Firestone, Inc.,
  106 S.W.3d 730 (Tex. 2003) . . . . . . . . . . . . . . . . . . . . 6, 7, 10, 14

In re Cont’l Gen. Tire, Inc.,
  979 S.W.2d 609 (Tex. 1998) . . . . . . . . . . . . . . . . . . . . . . 6, 7, 14

In re CSX Corp.,
  124 S.W.3d 149 (Tex. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . 5

In re Deere & Co.,
  299 S.W.3d 819 (Tex. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . 5

In re Graco Children’s Prods., Inc.,
   210 S.W.3d 598 (Tex. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . 5

In re Valero Ref.–Tex., LP,
  415 S.W.3d 567 (Tex. App.—Houston [1st Dist.]
  2013, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

In re Valero Refining–Tex., L.P.,
  No. 01–14–149–CV, 2014 WL 4115917 (Tex. App—Houston
  [1st Dist.] Aug. 21, 2014, orig. proceeding) (mem. op.) . . . . 14, 15, 17, 18

K Mart Corp. v. Sanderson,
  937 S.W.2d 429 (Tex. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Lifshutz v. Lifshutz,
  61 S.W.3d 511 (Tex. App.—San Antonio 2001, pet. denied) . . . . . . . 12

Marshall v. Marshall,
 735 S.W.2d 587 (Tex. App.—Dallas 1987, writ ref’d n.r.e.) . . . . . . . 11



                                         –v–
                                                                                Page

Texaco, Inc. v. Sanderson,
  898 S.W.2d 813 (Tex. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . 5

York v. York,
  678 S.W.2d 110 (Tex. App.—El Paso 1984, writ ref’d n.r.e.) . . . . . 12, 13

                                     Statutes 
Tex. Bus. Org. Code § 1.002(54) . . . . . . . . . . . . . . . . . . . . . . . . 11

Tex. Bus. Org. Code § 101.106 . . . . . . . . . . . . . . . . . . . . . . . 11, 16

Tex. Bus. Org. Code § 101.106(a-2) . . . . . . . . . . . . . . . . . . . . . . 13

Tex. Bus. Org. Code § 101.1115(a)(1) . . . . . . . . . . . . . . . . . . . . . 12

Tex. Bus. Org. Code § 152.101 . . . . . . . . . . . . . . . . . . . . . . . . . 11

Tex. Bus. Org. Code § 152.406(a)(1) . . . . . . . . . . . . . . . . . . . . . . 13
Tex. Civ. Prac. & Rem. Code § 134A.002(6) . . . . . . . . . . . . .          5-6, 8, 9

Tex. Gov’t Code § 22.221(b) . . . . . . . . . . . . . . . . . . . . . . . . . . vii

                                       Rules 
Tex. R. App. P. 52.7(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ix

Tex. R. Evid. 507 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 6, 9




                                        – vi –
                     Statement of the Case
     The underlying case is a divorce proceeding between two individuals in

the 470th Judicial District Court of Collin County, Texas, Cause No. 470–

52347–2015, styled In the Matter of the Marriage of Meghan M. Martel and

Brian D. Martel and in the interest of L.C.M, A.R.M., N.J.M., and K.D.M.,

Children. Relator Gearbox Software LLC is a Texas limited-liability company

that received from Petitioner Meghan Martel a subpoena to produce

documents. The Respondent is the Honorable Emily M. Miskel, presiding

judge of the 470th Judicial District Court. The trial court entered an order

compelling production of financial documents that include confidential

trade-secret information that is not necessary for a fair adjudication of the

underlying divorce case, in which Gearbox is not a party. Accordingly,

Gearbox seeks a writ of mandamus vacating the trial court’s order.

                  Statement of Jurisdiction
     This Court has jurisdiction over this mandamus petition under section

22.221(b) of the Texas Government Code, which states that each court of

appeals may issue all writs of mandamus, agreeable to the principles of law

regulating those writs, against a judge of a district court in the court of

appeals’ district. Tex. Gov’t Code § 22.221(b).



                                      – vii –
         Statement Regarding Oral Argument
     Gearbox suggests that the Court will benefit from the opportunity to

question counsel at oral argument about whether a trial court can compel a

non-party to produce trade-secret information that is not necessary for a fair

adjudication of any of the claims at issue in this case.




                                      – viii –
                                   Issue
    In the underlying divorce proceeding, Mrs. Martel has asked for a share

of her husband’s alleged interest in Gearbox. No valuation of Gearbox is

necessary to adjudicate this claim. The trial court can grant Mrs. Martel’s

request by simply awarding her a percentage (within the range of 0% to 100%)

of whatever interest her husband may own, without forcing a third-party

Texas company to compile and produce its trade secrets. The issue is

whether the trial court abused its discretion by ordering non-party

Gearbox to compile and produce trade-secret information that is not

necessary for a fair adjudication of the case.

                        Mandamus Record
    Per the usual procedure, Gearbox has compiled and submitted the

mandamus record that it believes is pertinent to this proceeding. See Tex. R.

App. P. 52.7(a). The mandamus record is separately filed as the appendix to

this petition. One item in the mandamus record was sealed by the trial court

and has been separately filed under seal in this Court.




                                     – ix –
                      Statement of Facts
    The following uncontested facts are relevant to this petition.

  1. Gearbox is a closely held Texas limited-liability company

headquartered in Frisco, Texas. It is in the business of developing and

publishing interactive software (i.e., video games). (App. Tab D at 1.)

  2. At the time of the hearing on the Motion to Compel in this matter,

Mr. Martel (the respondent in the underlying divorce proceeding) was a

member of Gearbox. (App. Tab A at 1.)

  3. Mrs. Martel is the petitioner in the underlying divorce proceeding and

she alleges a right to some share of Mr. Martel’s alleged interest in Gearbox,

claiming it is community property. (App. Tab A at 3.)

  4. It is uncontested that Mrs. Martel possesses more than 15 years’

worth of documents sufficient to calculate the amounts of Mr. Martel’s

prior distributions from Gearbox. (App. Tab H at 2.)

  5. Gearbox is not a party to the underlying divorce proceeding. (App.

Tab A at 1.)

  6. Although she already possesses documents sufficient to determine the

amounts of Mr. Martel’s prior distributions, Mrs. Martel served a subpoena

on Gearbox demanding the production of confidential financial information



Petition for Writ of Mandamus —Page 1
that Gearbox protects as trade secrets. Mrs. Martel contends this

information is necessary to determine the value of her community-property

interest in Mr. Martel’s alleged membership interest in Gearbox. (App. Tab

B.)

  7. Gearbox timely served its response and objections to the subpoena.

(App. Tab C.) Gearbox did not produce any documents because, as stated in

its objections, the document requests: (a) seek production of trade-secret

information protected from discovery under Texas Rule of Evidence 507;

(b) are unduly burdensome; and (c) seek information that is neither relevant

to any issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence. (Id.)

  8. In response, Mrs. Martel filed a motion to compel Gearbox to produce

the documents. (App. Tab A.)

  9. Gearbox filed a thorough response to Mrs. Martel’s motion, which

included a privilege log and the affidavit of Stephen Bahl, Gearbox’s Chief

Financial Officer. (App. Tabs D, E, F.)

  10. Bahl’s affidavit explains that Gearbox guards the documents at issue

as trade secrets and that it would be costly and burdensome for Gearbox to

comply with the requests. (App. Tab E.)



Petition for Writ of Mandamus —Page 2
   11. The court held a hearing on Mrs. Martel’s motion to compel on

September 28. (App. Tab I.)

   12. At the hearing, Mrs. Martel did not present any argument or evidence

opposing Gearbox’s argument that she is demanding the production of

trade-secret information. Rather, she offered evidence through David

Fuller, her own valuation analyst, who testified that he needed the

information “to complete an evaluation of the company and the Martels’

interest in the company.” (App. Tab I at 27.)

   13. Based on a finding that “[t]he discovery of requested Gearbox

Software, LLC, financial and valuation information is necessary to the fair

adjudication of the case,” the trial court entered an order on October 27

compelling Gearbox “to produce all documents set forth in the Subpoena to

Compel Production of Documents” within seven days. (App. Tab J at 2, 3.)

Thus, Gearbox’s production is due on November 3, 2015.1

                  Summary of the Arguments
       Mrs. Martel seeks to improperly entangle a Texas company in her

personal divorce proceeding. She does not dispute that she is seeking


   1
      Gearbox has also filed an Emergency Motion for Stay of Discovery
Deadline, asking this Court to stay the production deadline while the Court
considers this mandamus petition.


Petition for Writ of Mandamus —Page 3
corporate trade secrets from a third party with no stake in the divorce action.

She simply insists that the trade secrets are somehow necessary to determine

the future interest her husband may have had in prospective distributions

from his former company.

     In opposition to the motion to compel, Gearbox presented

uncontroverted evidence that it carefully guards the requested documents as

trade secrets. Trade secrets are privileged from production under Texas

Rule of Evidence 507. If a party requesting trade-secret documents cannot

show the documents are in fact necessary for a fair adjudication of the case, it

is an abuse of discretion to compel their production. Mrs. Martel failed to

establish that the trade-secret documents she seeks are necessary for a fair

adjudication of her case. The trial court can fairly divide Mr. Martel’s

alleged interest either by partitioning some or all of that interest and its rights

to future proceeds to Mrs. Martel or by assessing its monetary value based

on the voluminous income information that Mrs. Martel already has in her

possession. Because neither of these methods requires access to—or

production of—Gearbox’s trade-secret financial documents, the trial court

abused its discretion by ordering their unnecessary production.




Petition for Writ of Mandamus —Page 4
                               Arguments
A. Legal Standards

   1. Mandamus

    Mandamus relief is available when the trial court abuses its discretion

and there is no adequate remedy by appeal. In re Deere & Co., 299 S.W.3d
819, 820 (Tex. 2009) (per curiam). The scope of discovery generally is

“within the trial court’s discretion, but the trial court must make an effort to

impose reasonable discovery limits.” Id. (quoting In re Graco Children’s

Prods., Inc., 210 S.W.3d 598, 600 (Tex. 2006) (per curiam)). A trial court

abuses its discretion if it orders discovery exceeding the scope permitted by

the rules. In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (per curiam); K

Mart Corp. v. Sanderson, 937 S.W.2d 429, 431 (Tex. 1996) (per curiam);

Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex. 1995) (per curiam).

   2. Trade-Secret Privilege

    Under the Texas Uniform Trade Secret Act, a trade secret is:

         information, including a formula, pattern, compilation,
         program, device, method, technique, process, financial
         data, or list of actual or potential customers or suppliers,
         that: (A) derives independent economic value, actual or
         potential, from not being generally known to, and not being
         readily ascertainable by proper means by, other persons
         who can obtain economic value from its disclosure or use;
         and (B) is the subject of efforts that are reasonable under
         the circumstances to maintain its secrecy.


Petition for Writ of Mandamus —Page 5
Tex. Civ. Prac. & Rem. Code § 134A.002(6).

     Texas law protects trade secrets from discovery by giving their owners a

privilege “to refuse to disclose and to prevent other persons from disclosing

[them].” Tex. R. Evid. 507. Once a trade secret is shown, the party

requesting its disclosure has a burden to prove that the information is

“necessary or essential to the fair adjudication of the case.” In re

Bridgestone/Firestone, Inc., 106 S.W.3d 730, 731–34 (Tex. 2003) (citing In re

Cont’l Gen. Tire, Inc., 979 S.W.2d 609, 610-13 (Tex. 1998)). This has been

described as a “heightened burden” that requires showing more than that

the information is relevant to the suit. In re Cont’l Gen. Tire, Inc., 979 S.W.2d

at 613–14. “[The] party seeking such information cannot merely assert

unfairness but must demonstrate with specificity exactly how the lack of

information will impair the presentation of the case on the merits to the point

that an unjust result is a real, rather than a merely possible, threat.” In re

Bridgestone/Firestone, Inc., 106 S.W.3d at 733.

     Compelling disclosure of trade secrets without requiring the requesting

party to carry its burden undermines both the purpose of the Texas Uniform

Trade Secret Act and Texas companies’ abilities to do business. Therefore, a

trial court abuses its discretion if it orders disclosure of trade secrets when



Petition for Writ of Mandamus —Page 6
the requesting party has not carried its burden to show that the information

is necessary for a fair adjudication of its claim. In re Bridgestone/Firestone, 106
S.W.3d at 734; In re Cont’l Tire, 979 S.W.2d at 615.

B. Gearbox established (and the trial court implicitly found) that the
   requested documents contain trade secrets.

     As set forth in the affidavit from Gearbox’s CFO, Mrs. Martel seeks

confidential financial documents and records that Gearbox carefully guards

as trade secrets. (App. Tab E at 2). The subpoena demands production of a

litany of lettered items that contain Gearbox trade-secret information. By

way of example, some of the requests are: (a) board records and meeting

minutes; (b) all shareholder agreements; (d) financial statements from 2010

to the present; (e, f) all documents showing wages, salaries, benefits, or

payments to shareholders; (i) tax returns from 2010 to the present; (j) all

budgets and projected budgets; (l) sales records from 2010 to the present;

(o) records of expense payments from 2010 to the present; (p) an aging of

accounts receivable for the past year; (q) documents showing the value of

fixed assets; (r) documents showing estimated capital expenditures and

depreciation; (s) “significant contracts” with anyone; (t) documents

showing intangible assets; (u) documents related to patent and trademark

applications; (v) all leases to which Gearbox is a party; (w) all notes payable


Petition for Writ of Mandamus —Page 7
and security agreements; (y) documents related to pension plans;

(z) documents related to pending or threatened litigation; and (aa)

documents related to contingent liabilities. (App. Tab B at 3–5; App. Tab E

at 2.) These are precisely the types of documents that the Texas Uniform

Trade Secret Act protects. See Tex. Civ. Prac. & Rem. Code § 134A.002(6)

(defining “trade secret” to include, among other things, “financial data”).

    The Bahl affidavit also enumerates the numerous safeguards that

Gearbox has set in place to ensure that this information is maintained in

secrecy. (App. Tab E at 2–3.) For instance, the documents at issue are all

preserved in password-protected computers. Gearbox’s offices are protected

by security features including security keys and video cameras. Visitors are

required to sign confidentiality agreements before they are allowed access to

Gearbox offices or work areas. Gearbox educates each of its employees on

the importance of secrecy and discretion in connection with its business

information. Gearbox limits access to its confidential information to those

who absolutely have a need to see it, and it requires such people to enter into

confidentiality agreements before allowing them access to the information.

None of these points was disputed or refuted by Mrs. Martel.




Petition for Writ of Mandamus —Page 8
    Subjecting this confidential corporate information to disclosure would

undermine Gearbox’s ability to do business. (App. Tab E at 3.) The release

of Gearbox’s confidential financial information would substantially

jeopardize Gearbox’s competitive position in the marketplace by educating

its competitors. Its leverage position in dealings with potential competitors,

vendors, publishers, bankers—and, frankly, any other third parties in the

competitive gaming industry—would be automatically and irreversibly

injured. In short, the Gearbox documents at issue contain “financial data”

that is the “subject of efforts that are reasonable under the circumstances to

maintain its secrecy” and that “derives…economic value…from not being

generally known to, and not being readily ascertainable by proper means by,

other persons who can obtain economic value from [their] disclosure or

use.” Tex. Civ. Prac. & Rem. Code § 134A.002(6) (defining “trade secret”).

    Mrs. Martel did not dispute Gearbox’s arguments or evidence regarding

the trade-secret status of the requested documents in the trial court.

Accordingly, the uncontroverted evidence established that they are

protected from disclosure by Evidence Rule 507. Moreover, by ordering

production after finding (erroneously, as discussed below) that the

documents are necessary to a fair adjudication of the divorce case, the trial



Petition for Writ of Mandamus —Page 9
court implicitly found that the documents contain trade secrets. See In re

Bridgestone/Firestone, 106 S.W.3d at 732-34 (holding that trade secrets are

subject to discovery only if they are necessary or essential to a fair

adjudication of the case).

C. The trial court abused its discretion by ordering Gearbox to produce
   trade-secret documents that are not necessary for a fair adjudication
   of the case.

     The trial court ordered Gearbox to produce its trade-secret documents

based upon a mistaken—and wholly unsupported—argument that the

financial information they contain is necessary for a fair adjudication of the

divorce case. As explained below, this unfounded conclusion was an abuse of

discretion.

   1. The only economic interest Mr. Martel has that is subject to
      division as community property is his alleged right to receive
      future distributions from Gearbox, which does not require access
      to—or analysis of—any trade secrets.

     Mrs. Martel’s right to a share of Mr. Martel’s alleged interest in

Gearbox is exceedingly limited. The law on this point is clear. If Mrs. Martel

is entitled to anything, she is entitled only to a partitioned share of Mr.

Martel’s “membership interest” in Gearbox so long at the membership

interest exists. And by statutory definition, Mr. Martel’s membership

interest would have included his “share of profits and losses or similar items


Petition for Writ of Mandamus —Page 10
and the right to receive distributions.” Tex. Bus. Org. Code § 1.002(54). It

does not include a right to participate in management. Id. Nor does it give

him an ownership interest in Gearbox’s assets. See id. at § 101.106 (“A

member of a limited liability company or an assignee of a membership

interest in a limited liability company does not have an interest in any specific

property of the company.” (emphasis added).)

       Simply stated, Mrs. Martel has no possible legal interest in Gearbox’s

corporate property. Her only interest, if any, would have been limited in the

same way that Texas law limited her husband’s interest: a narrow interest in

the company’s future distributions of profits or surpluses, if any. See

Marshall v. Marshall, 735 S.W.2d 587, 594 (Tex. App.—Dallas 1987, writ

ref’d n.r.e.) (holding, based on analogous partnership law,2 that “[a]

partner’s partnership interest, the right to receive his share of the profits and

surpluses from the business, is the only property right a partner has that is

subject to a community or separate property characterization”).3 Thus, if the


   2
       See Tex. Bus. Org. Code § 152.101 (“Partnership property is not property of
the partners. A partner or a partner’s spouse does not have an interest in
partnership property.”).
   3
      See also Gibson v. Gibson, 190 S.W.3d 821, 823 (Tex. App.—Fort Worth
2006, no pet.) (“A trial court may not award specific partnership assets to a
nonpartner spouse. Only a partner’s partnership interest—the right to receive
a share of the profits and surpluses from the partnership—is subject to

Petition for Writ of Mandamus —Page 11
trial court believes that Mrs. Martel has a cognizable interest in something

Mr. Martel possessed, the court can award her some percentage of whatever

he possessed. No trade secrets are required from Gearbox in order to bestow

this outcome upon Mrs. Martel.

       Indeed, Texas law provides a simple, fair, and expedient way for courts

to divide a member’s share of his or her business interest on divorce. The

Texas Business Organizations Code states: “[O]n the divorce of a member,

the member’s spouse, to the extent of the spouse’s membership interest, if

any, is an assignee of the membership interest.” Tex. Bus. Org. Code

§ 101.1115(a)(1) (emphasis added). Thus, if a court determines that a

spouse—like Mrs. Martel—is entitled to a share of a business interest as part

of the division of community property in a divorce, the court may award the

spouse an interest in future “profits and surpluses” (i.e., distributions), if

any.

        The El Paso Court of Appeals applied this rule in York v. York, 678
S.W.2d 110, 112–13 (Tex. App.—El Paso 1984, writ ref’d n.r.e.). In that case,



division in a divorce proceeding.”) (emphasis added); Lifshutz v. Lifshutz, 61
S.W.3d 511, 518 (Tex. App.—San Antonio 2001, pet. denied) (“[A] trial court may
not award specific partnership assets to the non-partner spouse in the event of a
divorce. The trial court may only award the spouse an interest in the
partnership.”) (internal citations and quotations omitted).


Petition for Writ of Mandamus —Page 12
the divorcing husband owned a one-third interest in the partnership at issue.4

Without assessing the value of the husband’s partnership interest, the court

held that the wife obtained a one-sixth interest in the partnership, which

entitled her to one-half of whatever future distributions the husband would

receive from the partnership going forward. Id.

       Like the court in York, the trial court here should simply enter an order

partitioning Mr. Martel’s membership interest and assigning Mrs. Martel a

percentage interest in whatever distributions her (former) husband receives

from Gearbox. Such an order would provide Mrs. Martel with a share in the

only interest that is subject to a community-property division.5

       Dividing Mr. Martel’s alleged partnership interest in this way is

compatible with governing Texas law on both divorces and trade secrets: It

does not require the trial court to determine the uncertain monetary value of




   4
       Again, the law governing partnerships is analogous to the law governing
limited-liability companies on this issue. See Tex. Bus. Org. Code § 152.406(a)(1)
(“[O]n the divorce of a partner, the partner’s spouse, to the extent of the spouse’s
partnership interest, if any, is a transferee of the partnership interest.”).
   5
       It would not, however, give Mrs. Martel the right to participate in the
management or conduct of Gearbox’s business. See Tex. Bus. Org. Code §
101.106(a-2) (“A member’s right to participate in the management and conduct of
the business of the limited liability company is not community property.”)


Petition for Writ of Mandamus —Page 13
a future interest, and it respects the fact that a Texas company’s trade-secret

financial documents have no place in a marital squabble.6

       Because the trial court can allocate the interest Mrs. Martel wishes to

divide without “valuing” it, Gearbox’s trade-secret financial records are not

“necessary or essential to the fair adjudication of the case.” In re

Bridgestone/Firestone, 106 S.W.3d at 732. Mrs. Martel therefore failed to

meet her heightened burden of showing that the records are more than

simply “relevant” to the suit. In re Cont’l Gen. Tire, 979 S.W.2d at 613–14.

Thus, the trial court abused its discretion by ordering Gearbox to produce

what wasn’t necessary. See In re Valero Refining–Tex., L.P., No. 01–14–

00149–CV, 2014 WL 4115917, at *7–8 (Tex. App—Houston [1st Dist.] Aug.

21, 2014, orig. proceeding) (mem. op.) (holding trial court abused its

discretion in ordering production of trade-secret documents that were not

necessary for a fair adjudication of the case).




   6
     Recall that the only reason Mrs. Martel wants the records is that her expert, David
Fuller, allegedly needs them to prepare an improper valuation opinion of the Gearbox
“assets.” Neither of the Martels has a cognizable interest in the company’s “assets.”
Only the corporation does, and those assets remain protected from trespass by individual
divorcees.


Petition for Writ of Mandamus —Page 14
   2. Mrs. Martel already possesses the information necessary to
      determine the value of the future interest at issue, and Gearbox’s
      trade secrets are neither required nor proper.

     Even if Mrs. Martel were required to present evidence of the monetary

value of Mr. Martel’s membership interest (and she is not), she has all of the

information necessary to claim her share of every interest she wishes to

litigate with her former husband, and she does not need Gearbox’s trade

secrets. Mrs. Martel has prefect clarity into every penny that her husband

ever received as a result of his interest in Gearbox distributions. Since Mr.

Martel’s alleged divisible interest in Gearbox is limited to his right to receive

distributions from the company, the information regarding past distributions

can be used to determine the fair-market value of any membership interest.

Indeed, Mrs. Martel’s own expert testified that historic income can be used

to determine value. (App. Tab I at 29); see also, e.g., In re Valero Ref.–Tex.,

2014 WL 4115917, at *8 (recognizing income approach as a valid method for

determining the fair-market value of property). It bears repeating that no

Gearbox trade secrets are needed to make this determination.

     For two reasons, Mrs. Martel’s expert was incorrect when he testified

that he would need more than the records of Gearbox’s past distributions to

determine the value of Mr. Martel’s alleged interest. First, he led with the



Petition for Writ of Mandamus —Page 15
incorrect premise that he must offer an opinion about the overarching value

of Gearbox in order for a judge to allocate an individual’s interest in Gearbox.

(See App. Tab I at 27 (Fuller testifying that he needed Gearbox’s financial

records “to complete an evaluation of the company and the Martels’

interest in the company”) (emphasis added).) Gearbox’s value as a Texas

company in the global marketplace is not relevant to the narrow question of

the percentage of her husband’s future interest that Mrs. Martel should get,

if any.

     The only thing that’s arguably relevant is the value of Mr. Martel’s

alleged interest in Gearbox, which is not the same as Gearbox’s value. See

Tex. Bus. Org. Code § 101.106 (“A member of a limited liability company or

an assignee of a membership interest in a limited liability company does not

have an interest in any specific property of the company.”)

     Second, Fuller wrongly assumes that he needs more data to render an

opinion than the law requires. As he noted, at least three methods can be

used to assess value: an income approach, a market approach, and an asset

approach. Valuations based on these methods are based on different sets of

data. A valuation using the market approach, for example, is based upon

comparisons of the business at issue with comparable companies. (App. Tab



Petition for Writ of Mandamus —Page 16
I at 29–30.) The asset approach requires analysis of the company’s balance

sheets. (App. Tab I at 30.) And the income approach is based on the

company’s earnings. (App. Tab I at 29.) Fuller’s mistake is in assuming that

he cannot render a valuation opinion without considering data relevant to

each of those approaches. (See App. Tab I at 28–30, 39–42.)

     In re Valero Refining–Texas, 2014 WL 4115917, is instructive in this

regard. In that case, the Harris County Appraisal District (HCAD) requested

discovery of financial data related to Valero’s refinery business, including

financial statements and operating business information. Id. at *1. Valero

objected that the discovery requests sought information protected by the

trade-secret privilege in Evidence Rule 507. HCAD moved to compel

production, arguing—like Mrs. Martel argues here—that its expert needed

information relevant to all three valuation methods to render an accurate

appraisal of the property at issue. Id. at 7–8. The trial court agreed and

compelled production.

     On mandamus review, the First Court of Appeals recognized that an

ideal appraisal would consider all three appraisal methods, but held that an

ideal appraisal was “not necessary because HCAD [could] complete an

accurate appraisal without it.” Id. at *8 (emphasis in original). And because



Petition for Writ of Mandamus —Page 17
an “ideal” appraisal was not necessary, the court further held that HCAD

“failed to meet its burden of demonstrating that the trade-secret information

[at issue was] necessary and not merely relevant.” Id. Thus, the trial court

abused its discretion, and the court of appeals directed it to vacate the order

compelling production of the trade-secret documents. Id. at *9.

    Here, Fuller is not required to present an appraisal of Gearbox at all

because the Court could apportion the interest Mr. Martel still has, if any.

Even if an appraisal were needed, as in In re Valero Texas–Refining, an

“ideal” appraisal is unnecessary because an accurate appraisal will be

sufficient. And Fuller can present an accurate appraisal of Mr. Martel’s

alleged membership interest in Gearbox using an income approach based

upon Gearbox’s past distributions to Mr. Martel, which is information that

Mrs. Martel already possesses. This is entirely consistent with Fuller’s

testimony that a partnership’s distributions are evidence of income.

    And while he stated that he would need more information regarding

Gearbox’s “overall earnings” to determine Gearbox’s value, Gearbox’s value

is not relevant or necessary to divide the community property estate. The

historical distributions made to Mr. Martel offer sufficient evidence to assess




Petition for Writ of Mandamus —Page 18
the value of Mr. Martel’s alleged remaining interest in Gearbox—his alleged

right to receive future distributions, which is the only relevant value at issue.

     Finally, the trial court’s protective order is not capable of curing this

error. (See App. Tab J at 5-6.) As the First Court of Appeals held in another

case involving Valero, a protective order limiting who can view confidential

financial information “does not ensure that release of the information will

not violate the trade secret privilege.” In re Valero Ref.–Tex., LP, 415 S.W.3d
567, 572 (Tex. App.—Houston [1st Dist.] 2013, no pet.). “Moreover, the

ability of a protective order to limit harm from the disclosure of trade secrets

is only a factor if the trade secrets are necessary and must be disclosed.” Id.

     In sum, the trial court can readily award Mrs. Martel a percentage share

of Mr. Martel’s alleged interest by either: (1) awarding her a percentage of

her husband’s alleged interest in future distributions; or (2) assessing Mr.

Martel’s interest based upon past distributions made to him, the details of

which Mrs. Martel already possesses. Neither of these methods requires

production or evaluation of Gearbox’s trade-secret financial documents.

Because Gearbox’s trade secrets are not necessary for a fair adjudication of

the allocation at issue, the trial court abused its discretion by compelling

Gearbox to produce them.



Petition for Writ of Mandamus —Page 19
                    Conclusion and Prayer
    The trial court abused its discretion by compelling Gearbox to produce

its trade-secret documents that are not necessary for a fair adjudication of

the case. The order undermines the protections afforded by Texas law to

Texas companies’ trade secrets. Gearbox respectfully requests that the

Court correct this ruling by issuing a writ of mandamus compelling the trial

judge to vacate that order. Gearbox further requests general relief.



                                              Respectfully submitted,

                                              By: /s/Michael S. Schonberg
                                                  Michael E. Schonberg
                                                   State Bar No. 00784927
                                                  J. Michael Heinlen
                                                   State Bar No. 24032287
                                                  Richard B. Phillips, Jr.
                                                   State Bar No. 24032833
                                              THOMPSON & KNIGHT LLP
                                              1722 Routh Street, Suite 1500
                                              Dallas, Texas 75201
                                              Phone: (214) 969-1700
                                              Fax: (214) 969-1751
                                              michael.schonberg@tklaw.com
                                              michael.heinlen@tklaw.com

                                              Counsel for Relator
                                              Gearbox Software LLC




Petition for Writ of Mandamus —Page 20
                                   Verification

STATE OF TEXAS                     §
                                   §
COUNTY OF DALLAS                   §


        Before me, the undersigned authority, on this date personally

appeared Michael E. Schonberg, who was duly sworn, and stated that:

    ( 1) he is one of the lawyers for Relator Gearbox Software LLC; and

    (2) after reviewing the petition for writ of mandamus, he believes
        every factual statement in the petition is supported by competent
        evidence included in the appendix and record.

                                     ~~g
                                   ~Michael                              ----



         Subscribed and Sworn to Before Me on the~ E?th Day of October,
2015.




                                    Notary Public,

                                              l\
                                       L- o cl e €__M   :f. ~~e ph <2J))<50'lr
                                    Printed Name of Notary

My Commission expires:

        Louellen Jean Stephenson
               Nota Public
              State of Texas
        My Comm. Exp. 01-04-2016




                                        -20-
                  Certificate of Compliance
      This petition was prepared using Microsoft Word 2010 in Equity font.
The font size in the text is 14-point. The font size in the footnotes is 13-point.
This brief contains 4,194 words, not counting the sections excluded by Tex.
R. App. P. 9.4(i)(1).

                                           /s/ Richard B. Phillips, Jr.
                                           Richard B. Phillips, Jr.



                     Certificate of Service
      On October 28, 2015, a copy of this Petition for Writ of Mandamus
was served on counsel for the Real Parties in Interest by electronic service. A
copy was sent by Federal Express to the respondent judge.

                                           __/s/ Richard B. Phillips, Jr.
                                           Richard B. Phillips, Jr.




Petition for Writ of Mandamus —Page 22